Citation Nr: 0412969	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
bilateral pes planus.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.   
 
4.  Entitlement to an increase in a 20 percent rating for a 
low back disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran apparently had active duty for training in the 
Army from July 1987 to October 1987, and he had active duty 
in the Army from August 1990 to March 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 RO rating decision which denied an increase 
in a 30 percent rating for bilateral pes planus, denied an 
increase in a 10 percent rating for a right knee disability, 
denied an increase in a 10 percent rating for a left knee 
disability, and denied an increase in a 20 percent rating for 
a low back disability.  

The present Board decision addresses the issues of increased 
ratings for bilateral pes planus, a right knee disability, 
and a left knee disability.  The issue of an increased rating 
for a low back disability is the subject of the remand at the 
end of the decision.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
no more than severe in degree; pronounced bilateral pes 
planus is not shown.  

2.  The veteran's service-connected right knee disability is 
manifested by at most minimal limitation of motion (there was 
normal motion from 0 to 140 degrees on last examination), no 
arthritis by X-ray findings, and no instability.  

3.  The veteran's service-connected left knee disability is 
manifested by at most minimal limitation of motion (there was 
normal motion from 0 to 140 degrees on last examination), no 
arthritis by X-ray findings, and slight instability.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2003).  

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran apparently had active duty for training in the 
Army from July 1987 to October 1987, and he had active duty 
in the Army from August 1990 to March 1991.  His service 
medical records indicate that he was treated for pes planus 
and knee problems on several occasions.  

In August 1992, the RO granted service connection and a 10 
percent rating for chondromalacia of the right knee, and 
service connection and a 10 percent rating for chondromalacia 
of the left knee.  In October 1992, the RO granted service 
connection and a 30 percent rating for bilateral pes planus.  

In August 2002, the veteran filed his current claims for 
increased ratings for his service-connected bilateral pes 
planus and right and left knee disabilities.  

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in December 2002.  He complained of 
pain and other symptoms of the knees and feet.  He had a 
normal posture and gait with no signs of abnormal weight 
bearing.  He was wearing a left knee brace and that his leg 
lengths were 101 cm on the right and 102 cm on the left as 
measured from the anterior superior iliac spine to the medial 
malleolus.  Right knee flexion was 140 degrees and extension 
was 0 degrees.  The Drawer and McMurray's tests were within 
normal limits on the right.  As to the left knee, flexion was 
performed to 140 degrees and extension to 0 degrees.  The 
Drawer and McMurray's tests were slightly positive on the 
left.  The examiner indicated that there was some instability 
affecting the left knee with no evidence of fatigue, 
weakness, or lack of endurance, affecting either knee.  
Examination of the feet and toes showed no evidence of 
painful motion.  There was no evidence of pes planus on the 
right or the left.  Palpation to the feet produced no 
tenderness and that there was no hallux valgus.  Dorsiflexion 
and plantar flexion produced no tenderness, and palpation of 
the metatarsal heads produced no pain.  There was no distinct 
limitation of function on standing and walking.  X-rays of 
the right knee were negative, and X-rays of the left knee 
showed Pellegrini-Stieda with a prior medial collateral 
ligament injury.  X-rays of the right foot and left foot were 
negative.  Diagnosis included status post medial collateral 
ligament injury of the left knee, and bilateral 
chondromalacia.  The examiner commented that there was no 
pathology to render a diagnosis of pes planus, and that 
related clinical examination and X-rays were normal.  The 
examiner also remarked that the veteran would have 
limitations of normal functioning as stated, particularly 
during flare-ups.  

A May 2003 report from P. H. Julien, D.P.M (podiatrist), 
indicated that the veteran presented for a lower extremity 
evaluation after being told that he did not have flat feet.  
The veteran reported that he had painful feet with standing 
that had been present since adulthood and that such had 
become progressively worse over the previous several months.  
He also stated that he had occasional knee pain.  Dr. Julien 
reported that the veteran had normal pedal pulses and muscle 
strength.  Pedal range of motion was normal in all 
directions.  Dr. Julien stated that there was pronounced 
calcaneal eversion on relaxed stance and that gait evaluation 
revealed grade 3+ pronation with pes valgus.  There was no 
significant leg length difference.  Dr. Julien indicated that 
the findings were consistent with painful hyperpronation 
syndrome.  Arch supports were recommended.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims.  A VA 
examination has been provided, and relevant medical records 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

A.  Bilateral Pes Planus

A 30 percent rating is warranted for severe bilateral 
flatfoot (pes planus), with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 50 percent rating requires 
pronounced bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

At the most recent 2002 examination for the VA, the veteran 
complained of bilateral foot symptoms.  However, the doctor 
was unable to find pes planus by clinical or X-ray study.  
The private podiatry examination in 2003 led to a diagnosis 
of painful hyperpronation syndrome, and the doctor 
recommended arch supports.  

Even assuming the veteran still has bilateral pes planus 
(although not found on the last VA examination), it is clear 
that the condition is no more than severe in degree (i.e., 
the requirements for the current 30 percent rating under 
Diagnostic Code 5276).  Pronounced bilateral pes planus, as 
described in Diagnostic Code 5276 for a higher rating of 50 
percent, is not shown; there is no evidence of symptomatology 
such as extreme tenderness of plantar surfaces of the feet, 
severe spasm of the tendo Achillis on manipulation, or no 
improvement from orthopedic shoes or appliances.  

The preponderance of the evidence is against the claim for an 
increase in the 30 percent rating for bilateral pes planus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Right and Left Knee Disabilities

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

The standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  

The most recent 2002 examination for the VA showed range of 
motion of the right knee was from 0 to 140 degrees, which is 
full.  No right knee instability was found.  Drawer and 
McMurray's tests were within normal limits.  The examiner 
indicated that there was no evidence of fatigue, weakness, or 
lack of endurance, affecting the knee.  X-rays of the right 
knee were negative.  The right knee range of motion shown in 
recent medical evidence would be rated noncompensable if 
strictly rated under Diagnostic Codes 5260 and 5261.  Even 
considering the effects of pain on use of the right knee, 
there is no basis for more than the current 10 percent rating 
based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Additionally, the 
medical evidence shows no recurrent subluxation or 
instability of the right knee, let alone to a slight degree, 
as required for a compensable rating under Diagnostic Code 
5257.  Moreover, as there is not a compensable degree of 
right knee instability, along with right knee arthritis with 
limitation of motion which would be rated compensable, dual 
knee ratings are not warranted.  See VAOPGCPREC 23-97 and 9-
98.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

As to the left knee, the 2002 examination for the VA noted 
that the range of motion was from 0 to 140 degrees, which is 
normal.  Drawer and McMurray's tests were slightly positive 
on the left.  The examiner stated that there was some 
instability affecting the left knee and no evidence of 
fatigue, weakness, or lack of endurance, affecting either 
knee.  X-rays of the left knee showed Pellegrini-Stieda with 
a prior medial collateral ligament injury.  

The RO has assigned a 10 percent rating for the veteran's 
left knee disability under Diagnostic Code 5257 for 
instability.  With regard to instability, the medical 
evidence does not show that the left knee disability is 
productive of more than slight instability.  The recent 
medical evidence, including the 2002 examination, does not 
show moderate instability as required for a higher rating of 
20 percent under Diagnostic Code 5257.  The veteran has not 
been shown to have arthritis of the left knee.  As there is 
no left knee arthritis shown by X-rays, there is no basis to 
rate arthritis under Diagnostic Codes 5003 or 5010.  Even 
considering the effects of pain on use, the range of motion 
reported at the 2002 examination would not qualify for a 
compensable rating under Diagnostic Codes 5260 and 5261.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus there may be no 
separate compensable rating for arthritis with limitation of 
motion.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An increased rating for bilateral pes planus is denied.  

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  


REMAND

The other issue on appeal is entitlement to an increase in a 
20 percent rating for a low back disability.  The last VA 
compensation examination for this condition was in December 
2002.  Since then there have been changes to the rating 
criteria concerning spine disabilities, and the RO has not 
had the opportunity to consider the new rating criteria.  See 
68 Fed.Reg. 51454 (2003).  After a review of the entire 
record, it is judgment of the Board that the duty to assist 
the veteran with his claim includes obtaining a current VA 
examination of the low back disorder, which focuses on the 
new rating criteria.  Any recent treatment records for this 
condition should also be obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him since 
December 2002 for low back problems, and 
the RO should then obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his low back disability.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
of the low back disability should be 
described in detail, including all 
information necessary for rating the 
condition under the new rating criteria 
for back disabilities.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  This should include 
consideration of new rating criteria for 
back conditions.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



